United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   April 21, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-21020
                          Conference Calendar


KENNARD LAZENBY,

                                      Plaintiff-Appellant,

versus

LEXUS OF CLEAR LAKE,

                                      Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-03-CV-1917
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Kennard Lazenby appeals the district court’s dismissal of

his action for lack of subject matter jurisdiction.      Our review

is de novo.    See Robinson v. TCI/US West Communications Inc.,

117 F.3d 900, 904 (5th Cir. 1997).

     Lazenby argues that the district court erred in dismissing

his action.    He cites to numerous federal provisions and asserts,

with minimal argument, that subject matter jurisdiction exists

under 28 U.S.C. § 1331.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-21020
                                -2-

     After reviewing the briefs and Lazenby’s amended complaint,

we have determined that the provisions cited by Lazenby do not

supply subject matter jurisdiction because each is “clearly

immaterial and is invoked solely for the purpose of obtaining

jurisdiction.”   Holland/Blue Streak v. Barthelemy, 849 F.2d 987,

989 (5th Cir. 1988).   Jurisdiction is also lacking because

claims under the provisions cited by Lazenby would be “wholly

insubstantial and frivolous.”   Id.

     The judgment of the district court is AFFIRMED.